Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Mingrong Zhao on 1/27/2022.
The application has been amended as follows: 

Claim 19, Lines 4-15: “a plate…to align” has been changed to --a rectangular plate and two small threaded holes on each end of said plate, and one large threaded hole in a middle portion of the plate configured to attach to a ceiling light feature or ceiling fan; 
said ceiling box having a ceiling box body and two mounting elements unitary and one piece with said body located on or adjacent an open bottom of said box body, said mounting elements comprising a mounting feature projecting therefrom in a direction away from said open bottom; 
wherein said mounting bracket has a length of longest edges of said plate, such that the length of said mounting bracket is equal to or shorter than an inner diameter of said ceiling box, such that said mounting bracket is configured to be placed on the top of said mounting elements of said ceiling box and engaged to said mounting features to align--.


Claim 21, Lines 1-7: “elements…to avoid” has been changed to --feature comprises two pairs of pins extending outwardly from opposing outer edges of said mounting elements of said ceiling box; 
wherein when placing said mounting bracket on the top of said mounting elements of said ceiling box, the two pairs of pins of said mounting elements of said ceiling box will hold said mounting bracket, configured to avoid--.

Claim 22, Lines 1-9: “wherein said…bracket, to” has been changed to --wherein said mounting feature comprises two pairs of walls extending from side edges of said mounting elements of said ceiling box to a respective inner wall of said ceiling box body of said ceiling box to increase holding capacity; 
wherein when placing said mounting bracket on the top of said mounting elements of said ceiling box, said two pairs of walls will hold said mounting bracket, configured to--.

Claim 23, Lines 2-9: “a mounting bracket…mounting elements” has been changed to -- a ceiling box; and
a mounting bracket comprising:
a rectangular plate and having two small holes on each end of said plate and one large threaded hole in a middle portion of the plate configured to attach a ceiling light feature or ceiling fans; and 
said ceiling box having a ceiling box body having an open bottom, and two mounting elements unitary and one piece with said body located on or adjacent said open bottom of said box body, said ceiling box mounting elements further comprising two click-in posts, one on each of said mounting 
wherein said mounting bracket has a length of longest edges of said plate, such that the length of said mounting bracket is equal to or shorter than an inner diameter of said ceiling box, such that said mounting bracket is configured to be placed on the top of said mounting elements of said ceiling box such that said mounting elements--.

Claim 24, Lines 1-3: “elements…ceiling box” has been changed to --feature comprises one pin on each said mounting element of said ceiling box--.

Claim 25, Lines 2-6: “respective…hollows” has been changed to -- slots, each said slot is located adjacent to a respective one of said small threaded holes, allowing said one pin on each said mounting element to extend through each of said slots of said mounting bracket; 
wherein said two pins of said two mounting elements of said ceiling box will extend through said respective slot--.

Claim 26, Lines 2-10: “a mounting bracket…when attaching” has been changed to -- a mounting bracket having two pins on each end and one large threaded hole in a middle portion of said mounting bracket configured to attach a ceiling light feature or ceiling fans; and 
a ceiling box body having an open bottom, and two mounting elements located on or near said open bottom, said mounting elements further have two respective holes on each of said mounting elements; 
wherein said pins' diameter size is equal to or smaller than said two holes of said two mounting elements of said ceiling box; 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/27/2022